SCHOONOVER, Chief Judge.
The appellant, Christopher Butler, challenges the judgments and sentences imposed upon him after he was found guilty in a nonjury trial of attempted murder in *890the first degree and two counts of aggravated assault. We affirm in part, reverse in part, and remand for resentencing.
The appellant was charged with attempted murder in the first degree and three counts of aggravated assault. At the conclusion of a nonjury trial, he was found not guilty of one of the counts of aggravated assault, but guilty as charged of the other three offenses. He filed a timely notice of appeal from the judgments and sentences subsequently imposed upon him.
We find that the appellant did not establish reversible error in regard to the conduct of the trial and, accordingly, affirm the two convictions of aggravated assault. We agree, however, with the appellant’s contention that the state did not establish the necessary premeditation to support a conviction of attempted first degree murder. The evidence did establish, however, that the appellant was guilty of attempted manslaughter. Taylor v. State, 444 So.2d 931 (Fla.1983). See also Tillman v. State, 471 So.2d 32 (Fla.1985). We, accordingly, reverse the conviction for attempted first degree murder, remand for the entry of a conviction of attempted manslaughter, and resentencing with the use of a corrected scoresheet.
Reversed and remanded with instructions.
PATTERSON and ALTENBERND, JJ., concur.